728 N.W.2d 81 (2007)
Inocencio Zamorano HERNANDEZ, Employee,
v.
FANTOM WIRE, INC. and State Fund Mutual Insurance Company, Respondents, and
Specialty Staff, Inc., Self-Insured, claims administered by Meadowbrook Insurance Group, Relators.
No. A06-2260.
Supreme Court of Minnesota.
March 1, 2007.
Hon. Debra Wilson.
Scott A. Teplinsky, Katz, Manka, Teplinsky, Due & Sobol, Ltd., Minneapolis, MN, for Respondent Hernandez.
*82 Steven T. Scharfenberg, Lynn, Scharfenberg & Associates, Minneapolis, MN, for Respondents.
John H. Guthmann, Trisha A. Vicario, Hansen, Dordell, Bradt, Odlaug & Bradt, PLLP, St. Paul, MN, for Relators.
Considered and decided by the court en banc.

ORDER
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that the decision of the Workers' Compensation Court of Appeals filed October 31, 2006, be, and the same is, affirmed without opinion. See Hoff v. Kempton, 317 N.W.2d 361, 366 (Minn.1982) (explaining that, [s]ummary affirmances have no precedential value because they do not commit the court to any particular point of view, doing no more than establishing the law of the case).
BY THE COURT:
/s/Paul H. Anderson
Associate Justice